Per Curiam: This is an appeal from the judgment of the Superior Court, of the March term, 1871, rendered upon a special assessment warrant, on the application of the collector of the city of Chicago. The assessment was for the extension of Franklin street, from Madison to Adams. This record presents but two points worthy of consideration, and they are fatal to the judgment. These are, that the city collector was not authorized to apply for judgment, and that the certificate of the printer, of publication of the notice by commissioners of their meeting to make the assessment, and of application for confirmation, was insufficient. These certificates are in the precise form as in the case of Rich et al. v. City of Chicago, 59 Ill. 286. The judgment is reversed and the cause remanded Judgment reversed.